Citation Nr: 9927900	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-02  478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1973 to November 1977 and February 1979 to 
February 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1996 and July 1997 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), located in Waco, Texas, which denied service connection 
for hypertension. 

The Board notes that in the November 1996 rating decision, 
the RO granted service connection for nine different 
disabilities other than hypertension, with four assigned 
compensable evaluations effective from March 29, 1996 and 
five assigned non-compensable ratings.  As the veteran has 
not filed a notice of disagreement with those determinations, 
those matters are not presently before the Board.  
38 U.S.C.A. § 7105(c) (West) 1991; 38 C.F.R. §§ 20.201, 
20.202, 20.302, 20.1103(1998). Because the veteran did not 
express disagreement with the disability evaluations or the 
effective dates assigned, these matters are not before the 
Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

There is no competent medical evidence in the record 
demonstrating that the veteran is currently diagnosed with 
hypertension.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for hypertension.  38 
U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
hypertension.  In the interest of clarity, the Board will 
first briefly review the law and regulations which are 
pertinent to this case.  The factual background of this case 
will then be described.  Finally, the Board will analyze the 
veteran's claim and render a decision.

Applicable Law and Regulations

Service connection

In general, applicable law and regulations state that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Chelte v.Brown, 10 
Vet. App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

Service connection may also be granted for chronic 
disabilities such as hypertension, if shown to be manifested 
to a compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  For the 
showing of a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998); Savage v. Gober, 10 Vet. App. at 488, 495-
496 (1997).

Well grounded claims

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  In order for 
a claim to be well grounded, there must be competent evidence 
of (1) a current disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); (3) a nexus between the in-service 
injury and the current disability (medical evidence).  Caluza 
v.Brown, 7 Vet. App. 498 (1995).

Failure to demonstrate that a disability is currently 
manifested constitutes a failure to present a plausible or 
well-grounded claim.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether a claim is in 
fact well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves either medical 
causation or a medical diagnosis, competent medical evidence 
is required; where the determinative issue does not require 
medical expertise, lay testimony may suffice.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  A veteran's statement that he 
is suffering from a current disability is not by itself 
sufficient to make a claim well grounded since a lay person 
is not competent to offer evidence requiring medical 
knowledge.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993).

The statutory duty to assist the veteran in the development 
of his claim does not arise unless and until a well-grounded 
claim is presented.  Robinette v. Brown,
 8 Vet. App. 69 (1995); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Factual Background

Service medical records from April 1973 reflect, "... patient 
has a functional systolic murmur of no hemodynamic 
significance.  The blood pressure was normal during this 
examination.  I find no reason that her activity would be 
limited in any way."  The reason for this cardiological 
referral was, "borderline hypertension". The veteran 
indicated "don't know" in the accompanying report of 
medical history regarding high or low blood pressure.

December 1976 and March 1977 service medical records reflect 
the veteran's complaints of hypertension and blood pressure 
tests requested by service medical personnel.  The veteran's 
complaints of hypertension continued through her active duty 
service, typically followed by testing of her blood pressure.  
In 1986, 1987 and 1989, elevated blood pressure was noted in 
the service medical records.  None of the records through the 
veteran's discharge in 1995 contain a diagnosis of 
hypertension. 

The veteran's December 1994 service retirement clinical 
evaluation reflects "normal" for heart.  In her 
accompanying report of medical history the veteran indicated 
"don't know" in connection with high blood pressure.  This 
final service medical evaluation does not contain a diagnosis 
for hypertension.

In March 1996, the veteran filed a claim of entitlement to 
service connection for high blood pressure.  An October 1996 
physical examination requested by the RO reflects no 
diagnosis of hypertension. 

An April 1998 VA physical examination reflects the following: 
"Impression: She has no essential hypertension, only 
occasional elevation of systolic and diastolic pressure but 
not a consistent one.  I don't think it is service connected.  
She has a non-threatening problem with the blood pressure".


Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  All three prongs of 
the Caluza test must be satisfied.

The Board finds that there is no competent medical evidence 
of record to show the veteran is suffering from a current 
disability, i.e., hypertension, in this case.  Therefore, the 
first prong of the Caluza test is not met.  Neither the 1996 
nor 1998 VA medical exams diagnosed the veteran with 
hypertension.  In fact, the 1998 report specifically 
discounted hypertension as a diagnosis.  There is no 
additional medical evidence which indicates or even suggests 
that hypertension is present.

Because the veteran has not submitted competent evidence of 
hypertension, the Board concludes that the veteran's claim of 
service connection for hypertension
is not well grounded and must be denied.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed.Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Although the lack of a current disability, alone, is fatal to 
the veteran's claim, the Board observes in passing that 
veteran was not diagnosed in service with hypertension.  
Rather, there were occasional readings of elevated blood 
pressure  and a cardiology referral in April 1973 with an 
annotation of "borderline hypertension."  The cardiology 
referral itself, however, failed to identify hypertension.  
The second Caluza prong has also not been met.

With respect to the third Caluza prong, medical nexus 
evidence, this, too, is lacking.  The Court has held that 
"[i]n the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).

The veteran has in essence indicated that she has 
hypertension which is related to service.  However, where the 
determinative issue involves either medical causation or 
medical diagnosis, competent medical evidence is required; 
where the determinative issue does not require medical 
expertise, lay testimony may suffice.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  A veteran's statement that she is 
suffering from a current disability is not by itself 
sufficient to make a claim well grounded since a lay person 
is not competent to offer evidence requiring medical 
knowledge.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993).  Thus, while the 
veteran is competent to testify regarding the events that are 
alleged to have occurred during her active service, she is 
not competent to diagnose the etiology.  Therefore, the 
veteran's claim that she is suffering from service-related 
hypertension is not sufficient to make her claim well 
grounded.

Additional Matters

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist her in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a). VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996). In this case, the 
Board is not on notice of any known and existing evidence 
which would render the veteran's claim plausible. The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make her claim well grounded, in 
essence medical evidence of a current hypertensive disease 
and a medical nexus opinion linking such disease to her 
service.


ORDER

A well-grounded claim having not been presented, the 
veteran's claim of entitlement to service connection for 
hypertension is denied.




______________________________
Barry F. Bohan
Member, Board of Veteran's Appeals

 

  Hypertension must be confirmed by readings taken two or more times on at least three days.  The term 
hypertension means that the diastolic blood pressure is predominately 90mm. or greater.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998), Note (1) [emphasis added by the Board].

